Case 2:15-cv-07930-DMG-MRW Document 110 Filed 02/27/19 Page 1 of 2 Page ID #:1503



        1

        2

        3

        4

        5

        6

        7

        8                       UNITED STATES DISTRICT COURT
        9                      CENTRAL DISTRICT OF CALIFORNIA
       10

       11 JONATHAN BROMBERG,                        Case No.: CV 15-7930-DMG (MRWx)
          individually and on behalf of all
       12 others similarly situated,
                                                    ORDER RE PROPOSED
       13              Plaintiff,                   COMMUNICATIONS AND FINAL
                                                    APPROVAL [109]
       14         v.
       15 FIDELITY NATIONAL
            INFORMATION SERVICES, INC.,
       16 a Georgia corporation, and FIS
            MANAGEMENT SERVICES, LLC,
       17 a Delaware limited liability company,

       18                Defendants.
       19
            ALEXIS MAITCHOUKOW,
       20 individually and on behalf of all
            others similarly situated,
       21
                  Plaintiff,
       22
                         vs.
       23
            FIDELITY NATIONAL
       24 INFORMATION SERVICES, INC.,
            a Georgia corporation, and FIS
       25 MANAGEMENT SERVICES, LLC,
            a Delaware limited liability company,
       26 DOES 1 through 25,

       27         Defendants.
       28


                                                    1
Case 2:15-cv-07930-DMG-MRW Document 110 Filed 02/27/19 Page 2 of 2 Page ID #:1504



        1        The Court has reviewed the joint status report provided by the parties,
        2 including a copy of the proposed communication to class members regarding

        3 their Sealed Confidential Settlement Agreement (“SCSA”). After review of

        4 these documents and further consideration of the matters addressed therein, and

        5 good cause appearing therefor, the Court finds as follows:

        6        1) The SCSA is approved by the Court;
        7        2) The proposed communication is approved and shall be distributed to
        8           relevant class members;
        9        3) Within twenty-one (21) days of the entry of this Order, the Settlement
       10           Funds shall be deposited with Simpluris, as required by the SCSA;
       11        4) Within ten (10) days of the deposit of all required funds, Simpluris
       12           shall mail all required payments, as reflected in Simpluris’ February
       13           14, 2019 true-up calculations, along with the communication
       14           approved by the Court;
       15        5) Within forty-five (45) days after all payments are sent out pursuant to
       16           the SCSA, provided that all of the other parties’ obligations under the
       17           SCSA have been fully satisfied, Class Counsel will provide the Court
       18           with a Notice of Satisfaction of Judgment;
       19        6) Once the Notice of Satisfaction of Judgment is filed, all obligations
       20           and liabilities arising out of or relating to this matter are discharged;
       21           and
       22        7) The settlement, release and judgment previously approved on July 7,
       23           2017, remains final and binding.
       24 IT IS SO ORDERED.

       25 DATED: February 27, 2019                 ______________________________
       26                                          DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
       27

       28


                                                   2
